—Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about October 23, 1996, which denied petitioners’ application to validate two initiative petitions seeking to place on the November 1996 general election ballot (1) a referendum to amend the City Charter to place a $100 limit on campaign contributions for candidates participating in the voluntary campaign finances reform system and to increase the current matching grants to participating candidates under certain circumstances; and (2) a referendum to amend the City Charter to establish a system of televised debates for certain candidates for City elective offices, and dismissed the petition, unanimously affirmed, without costs and disbursements.
*302, The County Clerk correctly rejected the initiative petitions inasmuch as the proposed amendments are not the proper subject of a referendum. Concur—Sullivan, J. P., Rosenberger, Kupferman, Williams and Andrias, JJ.